Hudgins, J.,
dissenting.
The warrant issued by a justice in this case bears date December 31, 1934. It is made returnable on February 9, 1935, more than thirty days from its date. Section 6020 provides:
“A justice, when applied to by any person, shall issue a warrant directed to a constable or the sheriff or sergeant of the county or corporation wherein the defendant resides, to*56gether with a copy thereof, requiring him to summon the person against whom the claim is to appear before him or some other justice on a certain day, not exceeding thirty days from the date thereof to answer such claim.” (Italics supplied.)
No other statute is applicable. No refined or astute reasoning can change the fact that there is more than thirty days between December 31, 1934, and February 9, 1935. A warrant or any other process not returnable within the time fixed by law is void. Burks’ Pleading & Practice (3d Ed.) 60. The quoted provision of section 6020 is still the law of the land and should be enforced as such.